Citation Nr: 1549658	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability with degenerative changes, status post-meniscectomy/synovectomy. 

2.  Entitlement to a rating in excess of 10 percent for a right knee disability with degenerative changes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to August 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In December 2013, July 2014, and most recently, in January 2015, the Board remanded these matters for additional development. 

In the above-noted April 2008 rating decision, the RO also denied a compensable rating for impairment of the jaw. The Veteran then filed a notice of disagreement as to the issues pertaining to higher ratings for impairment of the jaw and for the right and left knee disabilities.  In July 2009, the RO issued a statement of the case on these three issues.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) later received in August 2009, the Veteran perfected his appeal only with regard to the claims for increased ratings for his right and left knee disabilities.  As such, the claim for an increased rating for impairment of the jaw is not in appellate status.

As noted in the Board's July 2014 remand, the Veteran's original claims file was lost and had to be rebuilt when he filed a claim for increased rating in May 2007.  While the Veteran was previously represented by the Georgia Department of Veterans Affairs at all stages of this appeal, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the Georgia Department of Veterans Affairs as his representative is not included in the rebuilt claims file.  Despite numerous letters from the RO to the Veteran and to the Georgia Department of Veterans Services requesting that he/they provide a completed VA Form 21-22, there has been no response.  Therefore, the Board now recognizes the Veteran as proceeding pro se in this appeal.  

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by subjective complaints of stiffness and weakness and by objective findings of degenerative arthritis of one major joint group, painful motion, extension limited at most to 10 degrees, flexion limited at most to 90 degrees, stability, and asymptomatic scars.

2.  The Veteran's right knee disability has been manifested by subjective complaints of stiffness and weakness and by objective findings of degenerative arthritis of one major joint group, normal extension, and flexion limited at most to 105 degrees, painful motion, and stability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability with degenerative changes, status post-meniscectomy/synovectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for a right knee disability with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must inform the claimant of:  (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2007, October 2008, December 2013, and in February 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds significant the Veteran's and his representative's subsequent statements suggesting actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

Also, the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Despite being requested to provide a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and to identify non-VA health care providers so that VA could obtain outstanding private medical records, no response has been received from the Veteran to date.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190(1991).  VA has obtained examinations in July 2007 and in April 2014 with respect to the claims on appeal.  The Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A July 2007 VA joints examination report reflects that the Veteran stated he had increased popping and cracking in the knees.  He has problems sleeping at night because he cannot get the knees comfortable and they get stiff.   He has flare-ups and bilateral knee pain brought on by weather changes and when sitting, walking, and standing too long.  As far as daily activities, he cannot go outside and do yard work anymore.  The Veteran cannot hunt and go fishing because he cannot walk on uneven terrain.  He must avoid stairs.  He is not currently working.  He retired seventeen years ago for disk disease in his back and other problems.  He treats his pain with Darvocet and Zanaflex, which gives him minimal relief, and he has had steroid injections in both knees, which also gave him temporary relief.   He does not use any assistive devices.  

Physical examination revealed an unremarkable gait, though wide based, waddling coming into the examining area.  There was no heat, effusion or Baker's cyst on either knee.  There are old scars from arthroscopy on the left knee.  Both knees can extend to neutral or 0.  The left knee flexes only to 105 degrees, at which point, the Veteran states that he physically cannot go any further.  There is significant crepitation noted with his range of motion.  After repetition several times, the Veteran was able to flex to 105 each time with considerable discomfort.  He is able to go back to extension or neutral each time.  There is no loss of motion but there is increase in pain.   No obvious signs of fatigue ability lack of endurance or incoordination noted.  The right knee had flexion limited to 115 degrees, at which point the Veteran stated he could go no further because of pain and limitation.  After repetition several times, there was no lost motion, but there was increased pain associated with each repetition.  There was no lost motion, fatigability, lack of endurance, or incoordination noted.  McMurray's and Drawer's signs were negative.  Both knees were grossly stable.  X-rays showed moderately advanced degenerative changes.  The diagnosis was status post arthroscopic surgery to the left knee in 2003 and advanced degenerative changes to the lateral knee.  

An August 2013 private medical record reflects that the Veteran was seen with complaints of progressive left knee pain.  He had complaints of right knee pain, but his left knee is much more symptomatic.  He experiences activity related pain and morning stiffness and night pain.  The physician noted that in 2003 the Veteran underwent a left knee arthroscopy with moderate articular damage in that joint.  The physician stated that obviously his symptoms have progressed.  Physical examination revealed that his left knee had a significant varus malalignment compared to his right knee.  He had a 1 plus effusion. The Veteran still had good motion and could achieve nearly full extension with flexion to about 130 degrees.  The pain is primarily in his "medical" compartment.  He had some palpable crepitation.  The remainder of the examination was essentially appropriate for age.  Radiographs were taken. The impression was end stage degenerative joint disease of the left knee.  

At the August 2013 Board hearing, the Veteran testified that his knees were worse, that he had very little ability to flex his knees forward, and that he had increased pain.  He indicated that his knees were unstable and that he had to grab something to keep from falling down.  

The April 2014 VA examination report reflects that the claims file was reviewed and that a physical examination of the Veteran was performed.  The diagnosis was degenerative joint disease (DJD) of both knees.  The Veteran states that in the past he had had injections and that five years earlier he had a scope on his left knee.  He stated that the right knee pops and sometimes gives way.  It hurts from the knee cap and goes up the thigh and also goes down the leg.  The left knee hurts in the same way as the right knee, but it hurts more.  He is on pain pills for his knees.  The Veteran did not report flare-ups.  Range of motion testing revealed right knee flexion to 105 degrees with objective evidence of painful motion beginning at 90 degrees.  Right knee extension to 0 degrees with no objective evidence of painful motion.  Left knee flexion to 90 degrees with objective evidence of painful motion beginning at 60 degrees.  Left knee extension to 10 degrees.  The Veteran was able to perform repetitive use testing without any changes in range of motion findings.  Both knees exhibited less movement than normal, pain on movement, and tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing for right and left knee flexion was 5/5, right knee extension was 5/5, and left knee extension was 4/5.  All stability testing on the right and left knees were normal.  There was no evidence of recurrent patellar subluxation/dislocation and he has not had any meniscal conditions.  

The Veteran last had arthroscopic surgery in 2009 on his left knee.  Residual left knee symptoms were described as limited range of motion and pain on movement.  He had scars related to his disabilities, but none were painful and/or unstable or had a total area of all related scars greater than 39 square centimeters (6 square inches).  The Veteran uses a wheel chair on occasion and a cane, regularly.  X-rays revealed an impression of markedly advanced tricompartmental osteoarthritis involving the left knee with essentially complete loss of the medial compartment and moderate tricompartmental osteoarthritis involving the right knee.  The examiner stated that the Veteran's knee conditions impact his ability to work in that his knees affects mobility.  Activities of daily living are okay.  He can dress and undress and can handle his food and toilet.  Sometimes, he needs help with socks.  The examiner remarked that the Veteran had a flexion contracture of the left knee.  He has progression of his conditions.  X-rays revealed DJD in both knees and progression of his condition.  The examiner could not determine or accurately estimate loss of range of motion when the Veteran states that he has flare-ups of pain, fatigue, weakness or incoordination without resorting to mere speculation.  The degree of range of motion is determined objectively by the clinical provider and the measurements cannot be determined without direct contact with the Veteran.  

Based on the above evidence, the Board finds that a rating in excess of 10 percent for either the Veteran's right knee or left knee disability is not warranted.  With respect to both knees, at no time during the course of the appeal has the Veteran's flexion been limited to a compensable level.  In this regard, at worst, right knee flexion was limited 105 degrees and left knee flexion was limited to 90 degrees, to include consideration of pain and repetitive motion testing.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 5260 even considering complaints of pain and functional impairment.

Under Diagnostic Code 5261 for limitation of extension, at no time during the course of the appeal has the Veteran's right knee extension been limited to a compensable degree, even considering complaints of pain and functional impairment.  Thus, a rating in excess of 10 percent under Diagnostic Code 5261 for the Veteran's right knee disability is not warranted.

At the April 2014 VA examination, the Veteran demonstrated extension of his left knee to 10 degrees, which supports a 10 percent rating under Diagnostic Code 5261. However, he is already in receipt of a 10 percent rating for arthritis with limitation of motion.  To warrant a higher rating under Diagnostic Code 5261, the evidence must show limitation of extension to 15 degrees.  At no time during the appeal has his extension in the left knee been limited to that degree, to include consideration of pain and functional impairment.  Thus, a higher rating based on limitation of extension is not warranted.  However, the Board finds that the 10 percent rating assigned to the Veteran's service-connected left knee disability is now most appropriately assigned pursuant to Diagnostic Code 5261 as the Veteran now has compensable limitation of motion (specifically, extension).  The Board's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected left knee disability does not sever service connection and, rather, more appropriately captures the nature of his disability.  The overall rating assigned to the left knee will also remain unchanged.  As such, the Board finds that is proper.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Even with consideration of the Veteran's additional range of motion limitation and functional loss due to flare-ups and/or after repetitive use, the Board finds that the disability picture does not more nearly approximate the criteria for a higher rating under the applicable diagnostic codes for either of the Veteran's service-connected knee disabilities.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260, 5261.  
Further, as the Veteran's flexion in both knees has not been limited to a compensable degree at any time during the course of the appeal, separate ratings for limitation of flexion and extension is not warranted.  See VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)) (holding that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint). 

The Board has also considered whether the Veteran could be awarded a higher or separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  See VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  The Veteran has subjectively reported giving way and instability involving his right knee and left knee disabilities.  However, the most probative evidence reflects no objective findings of instability or subluxation.  In this regard, the July 2007 and April 2014 examiner's reported no findings of subluxation or instability upon examination.  Accordingly, a higher or separate rating under Diagnostic Code 5257 is not warranted.

The Board has considered other potentially applicable diagnostic codes.  However, as the Veteran's right and left knee disabilities do not result in ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5258, 5262, and 5263 are not for application  38 C.F.R. § 4.71a (2015).

The Board has also considered whether a separate rating is available for a scar on the Veteran's left knee.  (In this regard, the Board notes that there is no evidence of any scars on the Veteran's right knee.)  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering Diagnostic Code 7803 inapplicable. The scar was not painful on examination.  So, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v.  Principi, 4 Vet. App. 57 (1993).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then his/her disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for his right or left knee, inadequate. The Veteran's left knee disability is now rated under Diagnostic Code 5261 and the right knee disability is rated under Diagnostic Codes 5010, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his right and left knee disabilities on appeal.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.

Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected right and left knee disabilities.  Indeed, the evidence shows that the Veteran retired seventeen years ago for disk disease in his back and other problems, not due to his service-connected right and left knee disabilities.  The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected left and right knee disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability with degenerative changes, status post-meniscectomy/synovectomy, is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability with degenerative changes is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


